ORDER

PER CURIAM:
Wayne Gordon (“movant”) appeals from the denial of his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. He had been sentenced by the court to concurrent terms of twenty-five years imprisonment for second degree murder and armed *92criminal action. Movant claims that the motion court clearly erred in denying his motion because his plea counsel was ineffective in that counsel manipulated movant to enter his pleas of guilty with a mistaken understanding about movant’s codefendants’ sentences. The judgment is affirmed. Ride 84.16(b).